Citation Nr: 9903839	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection of post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection of blindness of the left 
eye.

3.  Entitlement to service connection of defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, a nurse, and appellant's son


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1964 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 1994 and February 1997 rating decisions of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied reopening 
claims of service connection of PTSD and blindness of the 
left eye on the basis that no new and material evidence had 
been submitted, and denied service connection of defective 
hearing.


FINDINGS OF FACT

1.  An October 1987 decision of the RO denied the veteran's 
claim of entitlement to service connection of PTSD.  The 
veteran did not initiate an appeal and, therefore, the 
decision became final.

2.  Evidence submitted since the October 1987 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Rating decision in October 1987 denied reopening the 
veteran's claim of service connection of blindness of the 
left eye.  The veteran was informed of the decision and did 
not perfect an appeal and, therefore, the decision became 
final. 

4.  Evidence presented since the claim was denied in October 
1987 is not probative of a medical nexus between service and 
present disability, and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The claim of service connection of defective hearing is 
not plausible under the law.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1987 decision 
denying service connection of PTSD is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5107(b), 
5108 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998)

2.  Evidence received since the October 1987 denial by the RO 
of the veteran's claim to reopen his claim of service 
connection of blindness of the left eye is not new and 
material, and the claim may not be reopened.  38 U.S.C.A. §§ 
5107(b), 5108 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) 
(1998).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection of defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he currently has PTSD due to 
stressful events in Vietnam, that he has blindness in the 
left eye due to an injury to the eye in service (he is 
service-connected for residuals of laceration of the left 
upper eyelid), and that he has defective hearing due to a 
blow to the head in service.  The first two 
contentions/claims have been previously denied and the issue 
on appeal with respect to them is whether they should be 
reopened.

Service medical records are entirely negative for reference 
to a psychiatric disorder of any kind and they reflect normal 
hearing at entrance to and separation from service.  With 
respect to the eyes, they reflect that a refractive error was 
found at the veteran's entrance examination in October 1964, 
with distant vision of 20/20 in the right eye and 20/25 in 
the left eye.  The veteran reported that he did not wear 
glasses and he did not report history of eye trouble.  A 
record of November 1964 indicates vision was 20/20 in both 
eyes.  A record of June 8, 1965, indicates the veteran was 
referred from U.S.S. Munsee to a U.S. Naval Station Hospital 
in San Francisco for examination and advice regarding 
lacerations of the left eye lid margin.  On examination, he 
had laceration of the left eye upper eyelid laterally and 
also nasally, involving the superior canaliculus.  The 
lacerations were sutured, including suture through the duct.  
Instructions were given on care of the wound and removal of 
the sutures.  There are no further records regarding 
treatment for the injury.  A July 1966 record indicates the 
veteran complained of headaches radiating from the left 
frontal region of the forehead to the back of the head.  The 
injury of June 1965 was noted.  The headaches were found to 
be typical tension headaches and neurologic examination was 
negative.  A record of optometry clinic, which is undated but 
which indicates the veteran was 22 years old and thus is 
dated some time after April 11, 1968, indicates the veteran 
had uncorrected distant vision of 20/25 in the right eye and 
20/30 in the left eye.  Report of separation examination in 
October 1968 is negative for complaints or findings of a left 
eye disorder and distant vision was reported as 20/20 
bilaterally.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates the veteran spent 
most of his time in foreign and/or sea service.  Service 
personnel records reflect the veteran was assigned, for most 
of his service, to U.S.S. Munsee (ATF 107).  He was awarded 
or authorized the National Defense Service Medal, the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal with 
Device.

The veteran filed an original application for compensation or 
pension in April 1973, seeking service connection of a left 
eye disorder.  He reported that while serving as seaman on 
the U.S.S. Munsee, a wire hanging from one of the racks in 
the sleeping area ran through the side of his left eye.  He 
said that he was totally blind in the eye, suffered from 
severe headaches, and due to the loss of sight, found it 
impossible to get work.  

VA examinations were conducted in June and July 1973, with 
the diagnosis that the veteran's symptoms were compatible 
with a hysterical neurosis manifested by blindness in the 
left eye and intermittent headaches.  At the time, the 
veteran reported the injury to the left eye in service and 
said that he cut it on a wire coat hanger.  On examination, 
there was no neurologic disease.  Vision in the right eye was 
20/20.  There was no light perception in the left eye.  On 
physical examination, examination of the ears was negative 
and he did not have any hearing loss.

Rating decision in August 1973 granted service connection of 
residuals of laceration of the left upper eyelid, and 
assigned a noncompensable rating.  Service connection of 
hysterical neurosis, manifested by blindness of the left eye 
and intermittent headaches was denied.   

In August 1983, the veteran again claimed service connection 
of loss of sight in the left eye.  By letter to the veteran 
in September 1983, the RO advised that no new and material 
had been presented and no change in the previous decision was 
warranted.

In August 1987, the veteran again claimed service connection 
of loss of sight in the left eye and claimed service 
connection of PTSD.  In an accompanying statement, the 
veteran stated that he arrived in the south China seas in 
1965, towed barges up the river, and there was fighting going 
on on the shore.  He stated that his hospital corpsman had a 
fatal heart attack despite attempts at mouth to mouth 
resuscitation.  He said that, on liberty, he boarded the 
wrong ship and saw a man put a .45 caliber gun in his mouth 
and pull the trigger.  Another man on one of the ships lost 
his leg when a tow line broke and blood flowed everywhere.  

Rating decision in October 1987 denied service connection of 
PTSD on the bases that there was no evidence of treatment for 
PTSD and no verifiable stressors.  The claim to reopen 
service connection of blindness of the left eye was also 
denied.  

Received in January 1988 were records of VAMC Pittsburgh.  
The veteran was hospitalized in July 1987 with report of 
depression, sleep and appetite disturbance, and fleeting 
suicidal ideation, following a verbal argument with his wife, 
and her walking out with their two children, two days before.  
It was his first psychiatric admission.  The argument 
reportedly centered on his unemployment status and he felt 
that his wife left to motivate him.  He had no family 
psychiatric history and no former psychiatric history except 
attending family counseling several years before.  Mental 
status showed normal affect and speech spontaneous, goal 
directed, logical and coherent.  He denied hallucinations of 
all types and displayed no evidence of delusional thinking.  
He was attentive, alert, oriented, with basically intact 
memory functions, insight and judgment.  Diagnoses included 
adjustment disorder with depressed mood.  Psychological 
testing indicated a diagnosis of mixed personality disorder.  
He was reportedly evaluated by the eye clinic and "his 
complaint of blindness was ruled out."  He was discharged 17 
days later, on August 10, 1987.  Records of October and 
November 1987 show follow up psychiatric treatment and refer 
mainly to the veteran's family problems.

A rating decision in February 1988 denied an increased 
(compensable) rating for service-connected residuals of 
laceration of the left upper eyelid.

The current attempt to reopen the claim of service connection 
of PTSD and for service connection of defective hearing were 
commenced in May 1994.  The veteran claimed treatment in 
Vietnam "due to concussional trauma" and "combat exposure" 
in "May - April 1966."  He also claimed treatment at VAMC 
Pittsburgh in 1990.  There is of record a request by the RO 
for records of treatment at VAMC Pittsburgh in 1990, however, 
the medical center's response to the request is unclear. 

Rating decision in September 1994 denied reopening the claim 
of service connection of PTSD.  The RO noted an absence of a 
diagnosis of PTSD and reasonably credible evidence of 
inservice stressors.  The rating decision also denied service 
connection of defective hearing.

In a December 1994 statement, the veteran stated that the 
purpose of the U.S.S. Munsee was to tow other ships, targets 
and gas barges and that while towing fuel they were under 
fire.  His job during general quarters was that of hot 
shellman and he was to catch the casings that came out of the 
big gun.  He said that while doing this he was hit on the 
left side of his face and lost 60 percent of his hearing.  He 
said he also ran boats up and down the rivers and experienced 
small arms fire and feared for his life.  In 1968, a shipmate 
and friend, [redacted], died despite the veteran's and 
other friends' performance of mouth to mouth breathing.  He 
described flashbacks.  He said that following VA 
hospitalization, he received treatment at the Westmoreland 
County Mental Health Agency.  Since 1992 he had been seeing a 
VA readjustment counseling specialist on a weekly basis.

A VA PTSD examination was conducted in August 1995.  The 
veteran's report of stressful events in service was 
essentially the same as reports previously given.  He 
reported numerous symptoms including nightly dreams, feelings 
of estrangement, and depression.  He said he had not worked 
since 1980 or 1981 and reported that no one would hire him 
because of bilateral hearing loss and loss of sight in the 
left eye; the examiner noted that ophthalmological and 
neurological examinations failed to yield any organic cause 
for this and a diagnosis of conversion reaction was made.  
Detailed clinical observations were reported.  Diagnoses 
included chronic moderate PTSD assuming the stressors could 
be verified, mixed personality disorder with passive 
dependent and probably passive aggressive features, alleged 
bilateral hearing loss, and alleged loss of vision in the 
left eye.

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 1996.  With respect to stressors he 
testified regarding the death of Mr. [redacted] and the death of 
the unknown person who shot himself with the .45 caliber 
pistol.  He also testified regarding his gasoline convoy 
being fired upon from shore.  When asked by his 
representative whether that was hostile activity, the veteran 
said "yes."  His ordinary job was a seaman and, during 
general quarters, he was on the gun crew.  With respect to 
hearing loss, the veteran stated that a Dr. Javdour had 
examined his ear and told him something about his eardrum 
being the cause of hearing loss in that ear.  

In a statement submitted in July 1996, the veteran commenced 
the current claim to reopen the claim of service connection 
of blindness of the left eye.

A VA visual examination was conducted in November 1996.  
Assessment was normal eye examination bilaterally.  The 
examiner reported there were no examination findings or 
patient history to account for a physical etiology for 
decreased vision in the left eye.  

Rating decision in February 1997 denied reopening the claim 
of service connection of left eye blindness on the basis of 
no new and material evidence.  The RO noted that, in 
addition, there was no medical evidence showing that 
blindness was due to or proximately the result of the 
service-connected residuals of laceration of the left upper 
eyelid.  

A copy of a document received from National Archives, 
entitled Personnel Diary, indicated that on February 6, 1968, 
on ATF 107 Munsee, (a date which corresponds to when the 
veteran was assigned to this ship), [redacted] died of 
natural causes.

The RO requested another VA psychiatric examination, 
specifically requesting an opinion as to whether the stressor 
involving Mr. [redacted]'s death was a sufficient stressor per the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition, to cause PTSD.  

Another VA PTSD examination was conducted in August 1997.  
The examiner reported that the veteran's data and the 
interview were not consistent with a diagnosis of PTSD.  
Diagnoses were Axis I - adjustment disorder with depressed 
mood; Axis II - rule out dependent personality disorder; Axis 
III - hypertension, cardiac problems; Axis IV - financial 
stress, no evidence in  military records of combat stress or 
other stressors; Axis V - Global Assessment of Functioning 
(GAF) of 80. 

Another personal hearing before a hearing officer at the RO 
was conducted in March 1998.  When asked if PTSD, the eye 
injury, and the injury to the side of the face causing a 
hearing defect, were incurred under combat conditions, the 
veteran said "yes."  He said he was a hot shell man on the 
gun squad and one time a casing came out and hit him in his 
right ear and right side of his face.  He said he could not 
hear on the right side.  He said that they were told that the 
gas barges, or they, could be hit at any time.  He said he 
was 18 years old and did not want to die.  He said he was 
assigned to the U.S.S. Munsee from May 1965 to March 1968.  A 
registered nurse testified.  She said she was a personal 
friend of the veteran for about seven years.  She testified 
regarding his behavior around fireworks, backfiring 
automobiles, and movies with extensive gunfire.  She said she 
had seen the veteran become suicidal.  When asked about his 
weekly treatment, she said "I don't think they would be 
treating him for something if he didn't have it."  The 
veteran's son testified regarding the veteran's behavior on 
the fourth of July and his behavior during the night, 
including constant pacing.  The nurse testified that sleep 
deprivation sometimes causes delusions.  The veteran 
testified regarding an incident following fireworks wherein 
he reached for the piano wire, also called guillotine, and 
almost used it.

II.  Analysis

A.  New and material evidence to reopen a claim of service 
connection.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Under applicable law, 
a previously denied claim shall be reopened and reviewed if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

Prior to the discussion of the specific claims, we must first 
note that the United States Court of Veterans Appeals has 
held that the Secretary of Veterans Affairs, and, on appeal, 
the Board, must perform a two-step analysis when a claimant 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, the Court of Appeals for the Federal Circuit 
has held that judicially-created standard, as to reasonable 
possibility of change in outcome, to be inconsistent with, 
and more restrictive than, the language of section 3.156(a) 
of VA's regulations, cited above, and has overruled the 
Colvin test to that extent.  Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  It is therefore impermissible to apply 
this third question in the first step of the Manio analysis 
to the veteran's claim.  Instead, the claim must be analyzed 
only in light of the regulatory language of 38 C.F.R. 
§ 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, ___ 
Vet.App. ___,  No. 96-1695, slip op. at 5 (Oct. 30, 1998).  
Since the expression "bears directly or substantially on the 
specific matter" is essentially equivalent to "relevant and 
probative of the issue at hand" (see Colvin, supra, at 174), 
it thus appears that the Federal Circuit, in Hodge, and the 
Court of Veterans Appeals, in Fossie, may have left 
undisturbed the first two questions in step one of the 
Manio/Colvin/Evans analysis, and invalidated only the third 
question, as to reasonable possibility of change in outcome, 
in favor of the newly articulated third question, i.e., 
sufficient significance to require consideration on the 
merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, ___ Vet.App. ___, No. 95-310, slip op. at 15-16 (Nov. 
10, 1998).  We note that the panels in Fossie and Henderson 
were constituted of different judges.  Nevertheless, since 
Henderson post-dated Fossie, we infer from the holding of the 
latter panel that there is a substantive difference between 
the regulatory criterion requiring new evidence which "bears 
directly or substantially on the specific matter under 
consideration" and the caselaw criterion requiring that the 
new evidence be "relevant and probative of the issue at 
hand."  See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992) 
(only en banc Court can overrule precedential panel opinion); 
Brewer v. West, 11 Vet.App. 228, 232 (1998) (later panel 
decision considered to be an "evolution of the law").  
Thus, although the Court has not elucidated that distinction, 
the Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

We note that the credibility of new evidence is assumed for 
the limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet.App. 510 (1992).  Under the Manio 
test, if the evidence is new and material, then the claim 
must be reopened, and, in the second part of the analysis, 
the merits of the claim must be evaluated in light of all of 
the evidence, both new and old.  Masors v. Derwinski, 2 
Vet.App. 181 (1992).

Under the precedent decision of the Court of Veterans' 
Appeals in the Evans case, supra, in order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Id. at 285. 

A. 1.  Whether new and material evidence has been submitted 
to reopen the claim of service connection of PTSD.

The original claim of service connection of PTSD was denied 
by rating decision in October 1987.  The veteran did not 
perfect an appeal of the determination.  Under applicable law 
and VA regulations, that decision is final, and the claim may 
not be reopened and reviewed unless new and material evidence 
is submitted by or on behalf of the veteran.  

We note that in October 1987, the evidence of record on this 
issue was service records and statements of the veteran.  The 
denial was based on findings that the veteran had not 
furnished verifiable stressors and had not received any 
treatment for the alleged PTSD.  Evidence received since the 
denial includes verification of one stressor, i.e., death 
aboard the U.S.S. Munsee of [redacted], and identification 
by the veteran of providers of treatment for PTSD, i.e., 
treatment, following VA hospitalization in 1987, at 
Westmoreland County Mental Health Agency, and treatment since 
1992, on a weekly basis, by a VA readjustment counseling 
specialist.  

This evidence is clearly neither cumulative nor redundant, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, it is new and material evidence and the claim shall be 
reopened.  We hasten to add that this decision does not 
assure that service connection will be granted, but it will 
necessitate an adjudication on the merits of the claim.

A. 2.  Whether new and material evidence has been submitted 
to reopen the claim of service connection of blindness of the 
left eye.

The original claim of service connection of blindness of the 
left eye was denied by rating decision in August 1973, which 
denied service connection of hysterical neurosis, manifested 
by blindness of the left eye and intermittent headaches.  A 
request to reopen was denied by rating decision in October 
1987.  The veteran did not perfect an appeal of that 
determination.  Under applicable law and VA regulations, that 
decision is final, and the claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran

The last denial was based on a finding that no new and 
material evidence had been submitted to warrant a change in 
the prior denial (1973).  In fact, no evidence at all had 
been submitted.  The prior denial in 1973, was based on 
review of service medical records and reports of VA 
examinations in June and July 1973.  The RO noted that 
service discharge examination in October 1968 showed vision 
within normal limits, and diagnosis at VA examination was 
hysterical neurosis; the evidence was negative for evidence 
of a nexus between the currently manifested hysterical 
neurosis and trauma to the left eye in service.  

The evidence presented on this issue since October 1987 
consists of VA treatment records, statements of the veteran 
and a report of VA visual examination in November 1996.  The 
VA treatment records are negative for reference to an eye 
disorder with the exception of a notation in a hospital 
report in 1987, indicating that the veteran had been 
evaluated by the eye clinic and his complaint of blindness 
had been ruled out.  The VA visual examination in November 
1996 was normal, and the examiner reported that there were no 
findings or history to account for a physical etiology for 
decreased vision in the left eye.  Thus, as neither piece of 
evidence shows blindness of the left eye related to service, 
neither is new and material evidence under the law.

Finally, the veteran has articulated, in numerous statements 
and at hearings before the RO, his theories of how his 
service caused blindness of the left eye.  However, as a lay 
person, the veteran does not have any professional medical 
expertise, and he therefore is not competent to render 
opinions on etiology of a disability.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board therefore finds that additional evidence obtained 
in connection with the veteran's current claim is not new and 
material evidence.  Because the recently submitted evidence 
does not address or include competent medical evidence or 
opinion of a nexus between military service and present 
disability, it does not tend to prove or disprove a matter at 
issue, and it is, hence, not probative.  In addition, for the 
same reasons, it is not evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  See Hodge, Blackburn, 
Colvin, supra.  The law is clear that "the Board does not 
have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

B. Entitlement to service connection of defective hearing.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has recently been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or connection) 
between the inservice injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1997); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As pointed out above, in order to grant service connection, 
the evidence must establish that the veteran had a disease or 
injury in service and that he currently has a disability as a 
result.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1997).

In this case, the record clearly reflects that a hearing 
disability was not demonstrated in service.  The veteran's 
service medical records reflect that he had normal hearing at 
entrance into, and separation from, active duty, and the 
records of treatment in service are negative for any 
complaints or findings of trauma to or disorders of the head 
or ears, or of hearing loss.  The veteran first claimed 
defective hearing due to service in May 1994, over 25 years 
after service.  He has presented no medical evidence 
whatsoever showing he currently has defective hearing.  
Diagnoses at VA PTSD examination in August 1995 included 
"alleged bilateral hearing loss."  At his hearing in July 
1996, he reported treatment for hearing loss by a Dr. 
Javdour; however, the RO's attempts to obtain records of such 
treatment were unsuccessful and the veteran failed to supply 
the records after a request by the RO.  Thus, there is no 
competent medical evidence of record showing that the veteran 
has a current hearing disability related to service.  

In any case where a veteran has engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury, alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation of such 
service, and to that end shall resolve every reasonable doubt 
in favor of the veteran.  Service connection for such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  It is 
not clear from the current record whether the veteran 
actually engaged in combat.  However, as the veteran has not 
been shown to currently have defective hearing, there is no 
cause for application of § 1154 or for analysis of lay or 
other evidence of service incurrence or aggravation thereof.  
In other words, even if § 1154 applied, and lay statements 
served to prove that the veteran had a blow to the head in 
service, the ultimate requirement that he must now have 
chronic pathology, i.e., defective hearing, stemming 
therefrom, requires competent medical expertise which cannot 
be satisfied by lay evidence.

The veteran has described in various statements his 
contention that incidents in service are the cause of a 
current hearing disability.  However, there is no medical 
evidence of record linking trauma to the head in service to 
hearing loss.  As the veteran does not have professional 
medical expertise, his statements are of no probative value 
in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In the present claim, review of the 
claims file shows that the veteran and his representative 
were advised, throughout this claim and appeal, of the legal 
requirement of competent evidence to establish hearing loss 
and a relationship between service and a current disability.

As described above, the law requires more than exposure to 
loud noise in service; it requires medical evidence linking a 
present disability to service.  In this case, the evidence of 
record does not provide medical evidence of disability or a 
nexus to service.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of service connection of PTSD, and the claim 
is reopened.  

New and material evidence has not been submitted to reopen 
the veteran's claim of service connection of blindness of the 
left eye, and the claim is denied.  

Service connection of defective hearing is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis, credible supporting evidence 
that claimed inservice stressors actually occurred, and 
medical evidence of a link between current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(1998).

Although the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection of PTSD, 
it is not clear from the record whether he currently has PTSD 
due to service.  

In August 1995, diagnoses included chronic moderate PTSD 
assuming the stressors could be verified.  In August 1997, 
after verification of one the alleged stressors, i.e., death 
of Mr. [redacted], diagnoses did not included PTSD, but included 
adjustment disorder with depressed mood and rule out 
dependent personality disorder.  

In addition to the question of diagnosis, there is a question 
of whether there exist records of treatment for PTSD.  In his 
statement of May 1994, the veteran reported treatment at VAMC 
Pittsburgh in 1990.  Records of VAMC Pittsburgh dated in 1987 
are of record.  While it appears that an attempt was made for 
records of treatment in 1990, the medical center's reply is 
not clear.  In his statement in December 1994, he reported 
that, following VA hospitalization (he did not indicate a 
date), he had received treatment at the Westmoreland County 
Mental Health Agency, and that, since 1992, he had been 
seeing a VA readjustment counseling specialist on a weekly 
basis.  It does not appear that records of such treatment 
were requested.  

For these reasons, the Board believes it is necessary for the 
RO to secure current medical findings and a medical opinion 
as to whether the veteran has PTSD due to service.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the veteran the 
names and addresses of all health care providers 
(VA and non-VA) from whom he has received 
treatment for PTSD.  After obtaining any necessary 
authorization, the records of any providers so 
identified should be secured and included in the 
veteran's claims file, and in particular, any from 
the Westmoreland County Mental Health Agency, and 
VAMC Highland Drive.  

2.  The RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, Virginia 
22150-3197, or other agency as the RO may deem 
appropriate, and request copies of any records 
relating to the operation of the USS MUNSEE in and 
around the waters of Vietnam, between May 1965 and 
October 1968, so as to attempt to verify the 
veteran's reports that he was under fire while on 
board this ship.  

3.  Next, the RO must make a specific 
determination, based upon the complete record, 
including any response from USASCRUR and/or other 
agency, as to whether the appellant was exposed to 
a stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  If 
the RO determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  In 
reaching this determination, the RO should address 
any credibility issues raised by the record.

4.  Upon completion of the above action, the 
veteran should be afforded an appropriate VA 
psychiatric examination.  The purpose of this 
examination is to determine whether the veteran 
currently suffers from PTSD.  If the veteran is 
found to have PTSD, the examiner should express an 
opinion for the record as to whether the veteran's 
claimed stressors or stressors from his military 
service are etiologically related to any current 
PTSD.  The examining physician should specifically 
identify which, if any, stressors are linked to 
any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  
In the event the examiner finds that the veteran 
does not have PTSD, he or she should reconcile 
that conclusion with that of other examiners who 
may have differed with that conclusion.  The 
claims folder and a copy of this Remand  must be 
made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be included 
in the examination report.  

5.  Upon completion of the above, the RO should 
review the evidence and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

6.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's attempt to establish service connection 
for PTSD.  If the determination remains 
unfavorable to the veteran, the RO should furnish 
him, and his representative, with a supplemental 
statement of the case and they should be given an 
opportunity to respond before the case is returned 
to the Board.  


The veteran need take no further action with respect to his 
appeal unless otherwise notified, and the Board intimates no 
opinion as to the ultimate disposition warranted in this case 
by this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 22 -


